United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-3679
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of Nebraska.
Ferris T. Valentine,                       *
                                           *    [UNPUBLISHED]
              Appellant.                   *
                                      ___________

                            Submitted: December 1, 2000
                                Filed: December 6, 2000
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Ferris T. Valentine appeals the district court’s1 denial of his Federal Rule of Civil
Procedure 60(b)(6) motion to set aside the judgment so that he could timely file a notice
of appeal. Having carefully reviewed the record, we affirm the judgment of the district
court. See 8th Cir. R. 47A(a).




       1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-